PER CURIAM.
The plaintiff in error, who was convicted of violations of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138% et seq.), complains of the overruling of a motion to quash a search warrant, and of part of the charge given by the court. The motion to quash the search warrant was based on allegations to the effect that the premises searched were not those described in the search warrant. The record does not show that the evidence was such as to require the conclusion that those allegations were sustained. There was evidence tending to prove that the premises searched were those described in the search warrant. The part of the court’s charge which is complained of is not properly presented for review, as it was not separately excepted to, the exception reserved being to the charge as a whole. Obviously, much of the charge was' not subject to objection.
The judgment is affirmed.